133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin Howard CANELL, Plaintiff-Appellant,v.Willie WATKINS, OSP Grievance Coordinator;  S.F. Thompson,OSP Superintendent;  David S. Cook, DirectorOregon Department of Corrections,Defendants-Appellees.
No. 96-35643.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1997.**Decided Dec. 17, 1997.

1
Before:  NOONAN, and HAWKINS, Circuit Judges, and MERHIGE***, District Judge.


2
MEMORANDUM*


3
Alvin H. Canell brought an action against certain prison officials, which the district court dismissed as frivolous.  We affirm.


4
The nub of his complaint is that when he brought a grievance against the prison librarian and used inappropriate language in setting out his grievance, he was threatened with a disciplinary report or segregation if he did not rewrite the grievance.  A threat to do an act prohibited by the Constitution is not equivalent to doing the act itself.  Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir.1987).  Canell suffered no injury for which the Constitution or federal law provides redress.  His case was properly dismissed as frivolous.


5
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


**
 * The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3